The paper signed by plaintiff went beyond a mere acknowledgment of receipt of wages, and purported to settle the very matters in suit.
In Pratt v. Castle, 91 Mich. 484, it was stated:
"Settlements are favored by the law, and will not be set aside, except for fraud or mistake or duress."
This was followed in Lauzon v. Belleheumer, 108 Mich. 444;Brevoort v. Partridge, 156 Mich. 359.
The paper signed by plaintiff should have been accorded probative value unless impeached; otherwise it performed no office and was a meaningless precaution. It purported to be an expression of the truth and carried verity until impeached by evidence of fraud, duress, or mutual mistake in its procurement. It was not enough to say that it "may be rebutted by parol or other evidence" without stating what the evidence must show. Of course, a mere receipt is not conclusive evidence of payment, for it may be impeached, but the signer is bound unless he unbinds himself within permissible rules. If plaintiff's testimony impeached the receipt, then defendant had the burden of going forward with proof of payment.
I think the instruction given fell short of protecting defendant's rights, and the judgment is reversed, with costs, and a new trial granted.
FEAD, C.J., and FELLOWS, CLARK, and McDONALD, JJ., concurred with WIEST, J. *Page 515